OPINION ON REHEARING
DONOFRIO, Judge.
Appellants have asserted in its motion for rehearing that this Court factually miscon*32strued the record. With the exception of one immaterial error of a typographical nature, we reject those assertions and deny the motion for rehearing.
The third paragraph quoted from the Findings of Fact of the Appeal Tribunal at page 3 of the Opinion should read as follows (words and figures omitted from or transposed in the original opinion are underscored):
Workers who transferred were to receive an eighteen cent per hour reduction [from $5.69 to $5.51 per hour]. A worker could not return to the underground job until he worked a minimum period of six months on the surface. After the six months, if an opening occurred, employees could bid on the job, and depending on seniority, may or may not be returned to the former position.
The main thrust of appellants’ motion for rehearing is directed toward whether an offer of alternative employment was made to Riddles. While it is true that the Tribunal’s Findings of Fact do not explicitly conclude that there was an offer, its Reasonings and Conclusions of Law state:
The claimant refused an offer to transfer to similar work at a reduction in pay because he would have lost recall rights to his former position. We find that the loss of recall rights made the offered work unsuitable.
The Tribunal had before it the supportive testimony of the witness Powell and we believe a finding that an offer was made is clear. We find nothing to indicate an alternative finding or conclusion that an offer was not made.
The term “hearing officer” is one of generic use in administrative law. No error results from referring to the initial decision maker as a “hearing officer” rather than a “claims deputy.”
Appellants’ remaining contentions are addressed in the opinion.
The motion for rehearing is denied.
WREN, P. J., Department A, and CORCORAN, J., concur.
NOTE: The Honorable ROBERT J. CORCORAN, Judge of the Superior Court of Maricopa County, participated in this decision as authorized by order of the Supreme Court of the State of Arizona filed January 16, 1979.